Notice of Pre-AIA  or AIA  Status
 	The present application 16/371,951, filed on 4/1/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20, are pending in this application.
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose
Information Disclosure Statement

The information disclosure statement filed on 4/26/2019, 6/12/2020 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101
Claims 1, 11, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites computing a rank score for each item of a plurality of items…; identifying a set of relevant items from the plurality of items based on the rank score for each item of the plurality of items”, surfacing the set of relevant items within a context……”
The limitation of computing a rank score for each item of a plurality of items, identifying a set of relevant items from the plurality of items based on the rank score for each item of the plurality of items, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computer implemented” language, “computing”, “identifying” in the context of this claim encompasses the user manually computing the rank score.  Similarly, the limitation of computing rank score based on each item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “computer implemented” language,  “rank score” in the context of this claim encompasses the user thinking that the most-used items should be rank score on plurality of items.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
Step 2A Prong 2 Integration into a practical application
	This judicial exception is not integrated into a practical application.  In particular, the claim only recites generic “computer implemented” – using a processor to perform both rank score, identifying a set of relevant items, surfacing the set of relevant items within a context…steps.  The generic computer and/or processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of rank score items based on a identifying, surfacing the set of relevant items) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B significantly more
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the “rank score”, “identifying a set of relevant items”, “surfacing he set of relevant items” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions and/or steps to 

Claim 2, 12 is dependent on claim 1, 11 includes all the limitations of claim 1, 11.  The claim 2, 12 recites the additional limitation “is dependent on claim 1 includes all the limitations of claim 1.  The claim 1 recites the additional limitation”, “determining some of the actions”, “ determining an importance”, “determining the rank score” performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claims 3, 13, is dependent on claim 1, 11, includes all the limitations of claim 1, 11.  The Claims 3,13 recites the additional limitation “read or write”  performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claims 4, 14, is dependent on claim 1, 11, includes all the limitations of claim 1, 11.  The Claims 4,14 recites the additional limitation “determining”, “recomputing rank score” performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea



Claims 5, 15, is dependent on claim 1, 11, includes all the limitations of claim 1, 11.  The Claims 5,15 recites the additional limitation “receiving”, “identifying”, “causing display” performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea
 	
Claims 6, 16, is dependent on claim 1, 11, includes all the limitations of claim 1, 11.  The Claims 6,16 recites the additional limitation “receiving”, “identifying”, “causing display” performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claims 7, 17, is dependent on claim 1, 11, includes all the limitations of claim 1, 11.  The Claims 7,17 recites the additional limitation “receiving”, “identifying”, “causing display” performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea

Claims 8, is dependent on claim 1, and includes all the limitations of claim 1, 11.  The Claims 8  recites the additional limitation “each item includes at least one of a file, a document, a news article, and a hyperlink”  performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea 


Claims 9, is dependent on claim 1, includes all the limitations of claim 1,  The Claims 9  recites the additional limitation “application includes an email application”  performing generic computer functions and/or steps, generic computer  functions does not provide significantly more than the abstract idea 

Claim 18 is dependent from claim 11 including claim 8-9 limitations, claim 18 is rejected on that basis.

Claims 10, 19, is dependent on claim 1, 11, includes all the limitations of claim 1, 11.  The Claims 10, 19 recites the additional limitation “receiving a user feedback”, “adjusting rank score” performing generic computer functions and/or steps, generic computer functions does not provide significantly more than the abstract idea.

Conclusion:
 	Based on the above rational the Claims 1-20 are therefore, not drawn to eligible subject matter as they are directed to an abstract idea without significantly more under 35 USC 101.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2,12, recites, “determining the sum of actions”, “determining an importance of a peer user”, “determining an importance of an action of the peer user”, “determining the rank score based on the sum of actions”, particularly specification (para 0043,0076) does not reasonably disclose importance of peer user, importance of action of the peer user, rank score actions.  Review of specification paragraph 0043, 0076 provides support for determine an importance……………but fails to provide importance of peer user, importance of an action.  There is no support for using either of these to rank score actions.     

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims2,12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is meant by “determining the sum of actions”, “determining an importance of a peer user”, “determining an importance of an action of the peer user”, “determining the rank score based on the sum of actions” particularly, these limitations from the written description does not clarify in the context of the claims, therefore, claim 2, 12 is indefinite due to being speculative and ambiguous
 	Claims 3-4, 13-14 depend from claim 2, 12 also rejected in the above analysis, and rejected on that basis.




Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability


Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being patentable over Sharifi, US Pub. No. 2016/0283486 published Sep,2016 in view of Edgar et al., (hereafter Edgar), US Pub. No. 2017/0134329 published May,2017

As to claim 1,11,20    Sharifi teaches a system “A computer-implemented method comprising (fig 1-2)
 	“computing a rank score for each item of a plurality of items that are accessible from a user of an enterprise application” (0010 – Sharifi teaches user query identifies one or more items  associated with the entity referenced by the search query computing rank scores, fig 6, 0186 – Sharifi teaches user querying items associated with the respective entities computing rank scores of the elements associated with entities for example “the rolling stones” associated with biographical information, related news articles ie.identified by the consumption engine, rank scores associated with the respective knowledge elements, fig 7, element 708, 0213 – Sharifi teaches users search query identifying items associated with entities with rank scores with the knowledge elements);
 	“identifying a set of relevant items from the plurality of items based on the rank score for each item of the plurality of items” (fig 6-7, 0190-0191, 0193-0194 – Sharifi teaches identifying items from the search query, and respective entities associated and/or identifying with rank scores, it is further noted that search query identifies multiple search results associated with the rank scores); and
 	“a query for any of the items in the set of relevant items“(0118-0119, fig 3 – Sharifi teaches identifying content items from the search query based on the query 


	 




As to claim 2,12 the combination of Sharifi,Edgar disclosed wherein computing the rank score further comprises (Sharifi: Abstract; Edgar: 0007, line 1-7)
 	“Identifying a set of peer users relative to the user, the user communicating the most with the set of peer users relative to other peer users” (Sharifi : fig 5, element 502,512 Edgar: fig 1-2 element 115A…115N, user profile store element 230);
 	“determining the sum of actions performed by the set of peers for an item from the set of items” (Sharifi;0041 – users interaction in social network identifying relevant content, Sharifi 0138-0139 – users actions identifies the content including accessing media content)
 	“determining an importance of a peer user from the set of peer users, relative to the user” (Sharifi: 0072-0073 – Sharifi teaches confidence score, relevance scores of the content items and entities);
 	 “determining an importance of an action of the peer user from the set of peer users” (Sharifi:  0193-0194); and 
 	“determining the rank score based on the sum of actions performed by the set of peers, the importance of the peer user from the set of peer users, and the importance of the action of the peer user from the set of peer users (0194, 0196-0197).

As to claim 3, 13 the combination of Sharifi, Edgar disclosed “wherein the action includes a read or write action performed on an item from the set of items” (Sharifi 0064 – content items indicates confidence score that determines user likely viewed or listened or read sufficient portion of the content item corresponds to indicate user 

As to claim 4,14 Sharifi disclosed:
 	“determining a user preference of the user based on user interactions on the enterprise application” (Sharifi 0196), the user preference indicating a preference for documents with common features (Sharifi: 0198); and
 	“recomputing the rank score based on the user preference” (Sharifi: 0195).

As to claim 5,15 the combination of Sharifi, Edgar disclosed:
 	“receiving a selection of a peer user in a graphical user interface of the communication application at a client device of the user” (Sharifi: 0041-0042); 
 	“identifying a subset of items from the set of relevant items based on the selected peer user, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items” (Sharifi 0080-0081, 0176,0185; Edgar: 0114-0115); and
 	“Causing a display of an identification of the subset of items within the graphical user interface of the communication application” (Sharifi: 0086, 0101, fig 1; Edgar: 0037)




As to claim 6,16 the combination of Sharifi, Edgar disclosed:
 	“receiving a selection of an email in a graphical user interface of the communication application at a client device of the user” (Sharifi: 0041-0042; Edgar: Abstract, 0025, 0027);
 	“identifying a subset of items from the set of relevant items based on the selected email, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items (Sharifi 0080-0081,0176,0185; Edgar: 0114-0115); and
 	Causing a display of an identification of the subset of items within the graphical user interface of the communication application (Sharifi: 0086, 0101, fig 1; Edgar: 0037).

As to claim 7,17 the combination of Sharifi, Edgar disclosed:
 	“receiving a selection of an email thread in a graphical user interface of the communication application at a client device of the user” (Edgar: 0090,0110 – message threads including e-mails);
 	“identifying a subset of items from the set of relevant items based on the selected email thread, the subset of items being relevant to the peer user based on the corresponding rank score of each item in the subset of items” ( Sharifi 0080-0081,0176,0185; Edgar: 0114-0115); and
 	“causing a display of an identification of the subset of items within the graphical user interface of the communication application” (Sharifi: 0086,0101, fig 1; Edgar: 0037).

As to Claim 8,  Edgar disclosed “wherein each item includes at least one of a file (0024,0026, line 1-4), a document (0040, line 21-23), a news article (fig 1, element 135, 0007) and a hyperlink (0040, col 2, line 1-2, uniform resource locator links), wherein each item is shared with the user (fig 1-2, 0007-0008).

As to claim 9, Edgar disclosed “wherein the communication application includes an email application, wherein the enterprise application includes a collaborative application” (Edgar : 0021,0024-0025).

As to claim 10,19, the combination of Sharifi, Edgar disclosed:
 	“receiving a user feedback indicating a measure of relevance of an item from the set of items” (0007, line  - Edgar teafhes online system allows feedback for specific messages to the users including relevance ranking the messages) ; and
 	“adjusting the rank score for the item based on the measure of relevance” (Sharifi: 0185-0186 – Sharifi teaches adjusting rank scores of the items);

As to claim 18 Edgar disclosed:
 	Edgar disclosed “wherein each item includes at least one of a file (0024,0026, line 1-4), a document (0040, line 21-23), a news article (fig 1, element 135, 0007) and a hyperlink (0040, col 2, line 1-2, uniform resource locator links), wherein each item is shared with the user (fig 1-2, 0007-0008)
 	“wherein the communication application includes an email application, wherein the enterprise application includes a collaborative application” (Edgar : 0021,0024-0025).



Conclusion

The prior art made of record
				a.  	US Pub. No.  	 2016/0283486
				b. 	US Pub. No. 		2017/0134329













	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlicky, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free?)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158